DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 5/25/2022 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrie (WO 2019000037 A1), Palmer et al. (US 20190257964 A1)[hereinafter “Palmer”], and Menon et al. (US 20150332409 A1)[hereinafter “Menon”].
Regarding Claim 1, Lawrie discloses a drilling detection system [Abstract – “A method of obtaining geological data pertaining to a bore hole that comprises supporting a ground drill and a separate geological instrument (30) on a vehicle (52)”] comprising:
machine movement detection circuitry to determine movement associated with the drilling machine in response to receiving a movement signal associated with the movement of the drilling machine on a substrate [Page 4 lines 29-33 – “It is common for a drill rig 10 to be provided with a GPS to enable accurate positioning for drilling blast holes on a bench or survey data in underground applications. Indeed autonomous drill rigs are currently available which can be programmed with the location of blast holes. These rigs are able to self-drive and position their masts at the programed locations to automatically drill the blast holes.”See Page 10 line 27 to Page 11 line 9 – “The geological data can then be used either by itself or in conjunction with drill rig data to design a charging profile for each of the blast holes. This data is specific to each blast hole. The blast holes can be readily identified by their GPS position. The GPS position may be acquired by the drill rig at the time of drilling the blast holes with or without the instrument 30.”]; and
machine state determination circuitry to determine a number of holes drilled by the drilling machine on the substrate and locations of the holes on the substrate based at least in part on the movement associated with the drilling machine [See Figs. 2, 4, and 5.Page 9 lines 11-22 – “Figures 4 and 5 depict different forms of maps that may be generated using the geological data by itself or in conjunction with the drill rig data. Figures 4 and 5 is a 2D overlay map of material property types showing boundaries between regions A, B, C and D which have strata of different characteristics which may require different charging profiles for blast holes of the same depth and configuration. Figure 5 is a three-dimensional map of part of a bench in which regions containing strata of different characteristics are highlighted in different colours. The blast hole drilling and data collection system 40 can be arranged to acquire the geological data and/or the drill rig data at regular depth intervals over the entire depth of the blast hole. For example the data can be acquired at, but not limited to, depth intervals of 1 cm, 5cm, 10 cm, or 20 cm. This can be achieved by continuously acquiring the data but storing or transmitting the data at successive prescribed depth intervals.”].
Lawrie fails to disclose machine vibration detection circuitry to determine vibration associated with a drilling machine in response to receiving a vibration signal associated with a drilling machine; and that the machine state determination circuitry determines a number of holes drilled by the drilling machine on the substrate and locations of the holes on the substrate based at least in part on the vibration associated with the drilling machine and the movement associated with the drilling machine.
However, Palmer discloses drilling vibration detection circuitry that detects vibrations in order to characterize rock formation properties while drilling [Abstract – “A vibration while drilling acquisition and signal processing system include a sensor assembly affixable to a drill string in a drilling unit and a sensor for detecting vibrations in the drill string. … Either or both the first processor and a second processor associated with the device is programmed to calculate properties of rock formations using only detected vibration signals from the drill string.”].  It would have been obvious to use such circuitry to assist with mapping the boreholes of Lawrie because doing so would ensure that boreholes that have actually been drilled are reflected by the map.
Lawrie and Palmer also fail to explicitly disclose the monitoring of the vibration signal, at least when the drilling machine is stopped, indicative of whether a drilling apparatus of the drilling machine is at idle.  However, Menon teaches the use of accelerometer data in order to determine whether a vehicle is stopped/idling [See Figs. 6A/6B and Paragraphs [0075] and [0079]].  It would have been obvious to make such a determination in order to assist with determining where boreholes have actually been drilled.

Regarding Claim 2, Menon discloses a vibration detection sensor configured to generate the vibration signal indicative of vibration associated with the drilling machine, the vibration signal based on a magnitude of a sum of X-axis, Y-axis, and Z-axis acceleration standard deviations [See Figs. 6A/6B and Paragraphs [0075] and [0079]].

Regarding Claim 3, Lawrie discloses a movement sensor configured to generate the signal indicative of movement of the drilling machine [Page 4 lines 29-33 – “It is common for a drill rig 10 to be provided with a GPS to enable accurate positioning for drilling blast holes on a bench or survey data in underground applications. Indeed autonomous drill rigs are currently available which can be programmed with the location of blast holes. These rigs are able to self-drive and position their masts at the programed locations to automatically drill the blast holes.”See Page 10 line 27 to Page 11 line 9 – “The geological data can then be used either by itself or in conjunction with drill rig data to design a charging profile for each of the blast holes. This data is specific to each blast hole. The blast holes can be readily identified by their GPS position. The GPS position may be acquired by the drill rig at the time of drilling the blast holes with or without the instrument 30.”].

Regarding Claim 4, the combination of Lawrie and Palmer would disclose one or more detection processors configured to determine, based at least in part on the vibration associated with the drilling machine and the movement associated with the drilling machine, a state of the drilling machine, wherein the state of the drilling machine comprises one of shaking and moving, shaking and stopped, or not shaking and stopped [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Regarding Claim 5, the combination of Lawrie and Palmer would disclose that the one or more detection processors are configured to determine, based at least in part on the state, that the drilling machine has drilled holes into the substrate, is idle, or has moved from a first position on the substrate to a second position on the substrate [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Regarding Claim 6, the combination of Lawrie and Palmer would disclose that the one or more detection processors are configured to:
determine, based at least in part on the vibration associated with the drilling machine and the movement associated with the drilling machine, a shake-related time line indicative of the drilling machine shaking or not shaking as a function of time [Use of the vibration sensor to determine rock formation properties while drilling] and a movement-related time line indicative of the drilling machine changing positions relative to the substrate as a function of time [Mapping of hole locations using the GPS data]; and
determine, based at least in part on the shake-related time line and the movement related time line, a state of the drilling machine, wherein the state of the drilling machine comprises one of shaking and moving, shaking and stopped, or not shaking and stopped [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Regarding Claim 7, the combination of Lawrie and Palmer would disclose that the one or more detection processors are configured to determine, based at least in part on the vibration associated with the drilling machine and the movement associated with the drilling machine, a number of holes drilled into the substrate by the drilling machine [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Regarding Claim 8, the combination of Lawrie and Palmer would disclose that the one or more detection processors are configured to determine, based at least in part on the vibration associated with the drilling machine and the movement associated with the drilling machine, a plurality of positions on the substrate at which a respective plurality of holes has been drilled into the substrate [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Regarding Claim 9, the combination of Lawrie and Palmer would disclose that the one or more detection processors are configured to generate a map of holes drilled into the substrate, based at least in part on the vibration associated with the drilling machine and the movement associated with the drilling machine [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Regarding Claims 10 and 18, Lawrie discloses a method for detecting drilling occurrences associated with a drilling machine configured to drill holes into a substrate [Abstract – “A method of obtaining geological data pertaining to a bore hole that comprises supporting a ground drill and a separate geological instrument (30) on a vehicle (52)”], the method comprising:
receiving a movement signal indicative of movement of the drilling machine relative to one or more positions on the substrate; determining movement associated with the drilling machine [Page 4 lines 29-33 – “It is common for a drill rig 10 to be provided with a GPS to enable accurate positioning for drilling blast holes on a bench or survey data in underground applications. Indeed autonomous drill rigs are currently available which can be programmed with the location of blast holes. These rigs are able to self-drive and position their masts at the programed locations to automatically drill the blast holes.”See Page 10 line 27 to Page 11 line 9 – “The geological data can then be used either by itself or in conjunction with drill rig data to design a charging profile for each of the blast holes. This data is specific to each blast hole. The blast holes can be readily identified by their GPS position. The GPS position may be acquired by the drill rig at the time of drilling the blast holes with or without the instrument 30.”]; and
determining, based at least in part on the movement associated with the drilling machine, the drilling machine has drilled holes into the substrate and a position on the substrate at which the drilling machine has drilled the holes into the substrate [See Figs. 2, 4, and 5.Page 9 lines 11-22 – “Figures 4 and 5 depict different forms of maps that may be generated using the geological data by itself or in conjunction with the drill rig data. Figures 4 and 5 is a 2D overlay map of material property types showing boundaries between regions A, B, C and D which have strata of different characteristics which may require different charging profiles for blast holes of the same depth and configuration. Figure 5 is a three-dimensional map of part of a bench in which regions containing strata of different characteristics are highlighted in different colours. The blast hole drilling and data collection system 40 can be arranged to acquire the geological data and/or the drill rig data at regular depth intervals over the entire depth of the blast hole. For example the data can be acquired at, but not limited to, depth intervals of 1 cm, 5cm, 10 cm, or 20 cm. This can be achieved by continuously acquiring the data but storing or transmitting the data at successive prescribed depth intervals.”].
Lawrie fails to disclose receiving a vibration signal indicative of vibration associated with a drilling machine configured to drill holes into a substrate; determining vibration associated with the drilling machine; and determining, based at least in part on the vibration associated with the drilling machine and the movement associated with the drilling machine, the drilling machine has drilled holes into the substrate and a position on the substrate at which the drilling machine has drilled the holes into the substrate.
However, Palmer discloses drilling vibration detection circuitry that detects vibrations in order to characterize rock formation properties while drilling [Abstract – “A vibration while drilling acquisition and signal processing system include a sensor assembly affixable to a drill string in a drilling unit and a sensor for detecting vibrations in the drill string. … Either or both the first processor and a second processor associated with the device is programmed to calculate properties of rock formations using only detected vibration signals from the drill string.”].  It would have been obvious to use such circuitry to assist with mapping the boreholes of Lawrie because doing so would ensure that boreholes that have actually been drilled are reflected by the map.
Lawrie and Palmer also fail to explicitly disclose the monitoring of the vibration signal, at least when the drilling machine is stopped, indicative of whether a drilling apparatus of the drilling machine is at idle.  However, Menon teaches the use of accelerometer data in order to determine whether a vehicle is stopped/idling [See Figs. 6A/6B and Paragraphs [0075] and [0079]].  It would have been obvious to make such a determination in order to assist with determining where boreholes have actually been drilled.
Regarding Claim 18, Lawrie discloses the machine comprising: a chassis; a drilling apparatus coupled to the chassis and configured to drill holes into a substrate [Fig. 1]; and a drilling detection circuitry comprising one or more detection processors [Page 8 lines 37-39 – “Optionally the blast hole drilling and data collection system 40 can include a data processing system capable of processing the acquired geological data to map strata boundaries over a region in which the blast hole is drilled.”].

Regarding Claim 11, Menon discloses that receiving the vibration signal comprises receiving the vibration signal from a vibration detection sensor configured to generate the vibration signal indicative of vibration associated with the drilling machine, the vibration signal based on a magnitude of a sum of X-axis, Y-axis, and Z-axis acceleration standard deviations [See Figs. 6A/6B and Paragraphs [0075] and [0079]].

Regarding Claim 12, Lawrie discloses that receiving the movement signal comprises receiving the movement signal from a movement sensor configured to generate the movement signal indicative of movement of the drilling machine [Page 4 lines 29-33 – “It is common for a drill rig 10 to be provided with a GPS to enable accurate positioning for drilling blast holes on a bench or survey data in underground applications. Indeed autonomous drill rigs are currently available which can be programmed with the location of blast holes. These rigs are able to self-drive and position their masts at the programed locations to automatically drill the blast holes.”See Page 10 line 27 to Page 11 line 9 – “The geological data can then be used either by itself or in conjunction with drill rig data to design a charging profile for each of the blast holes. This data is specific to each blast hole. The blast holes can be readily identified by their GPS position. The GPS position may be acquired by the drill rig at the time of drilling the blast holes with or without the instrument 30.”].

Regarding Claim 13, the combination of Lawrie and Palmer would disclose determining, based at least in part on the vibration associated with the drilling machine and the movement associated with the drilling machine, a state of the drilling machine, wherein the state of the drilling machine comprises one of shaking and moving, shaking and stopped, or not shaking and stopped [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Regarding Claim 14, the combination of Lawrie and Palmer would disclose determining, based at least in part on the state, that the drilling machine has drilled holes into the substrate, is idle, or has moved from a first position on the substrate to a second position on the substrate [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Regarding Claim 15, the combination of Lawrie and Palmer would disclose determining, based at least in part on the vibration associated with the drilling machine and the movement associated with the drilling machine, a shake-related time line indicative of the drilling machine shaking or not shaking as a function of time [Use of the vibration sensor to determine rock formation properties while drilling] and a movement-related time line indicative of the drilling machine changing positions relative to the substrate as a function of time [Mapping of hole locations using the GPS data]; and
determining, based at least in part on the shake-related time line and the movement related time line, a state of the drilling machine, wherein the state of the drilling machine comprises one of shaking and moving, shaking and stopped, or not shaking and stopped [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Regarding Claim 16, the combination of Lawrie and Palmer would disclose determining, based at least in part on the vibration associated with the drilling machine and the movement associated with the drilling machine, a number of holes drilled into the substrate by the drilling machine [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Regarding Claim 17, the combination of Lawrie and Palmer would disclose determining, based at least in part on the vibration associated with the drilling machine and the movement associated with the drilling machine, a plurality of positions on the substrate at which a respective plurality of holes has been drilled into the substrate [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Regarding Claim 19, Lawrie discloses that the machine is track mounted [Page 4 lines 20-22 – “The drill rig 10 has a track mounted body 12 which includes an operator cab and a drill tower 14.”], but does not seem to clearly read on the limitations of the claim.  However, the machine of Palmer discloses that the machine comprises tracks coupled to the chassis and configured to propel the machine across terrain [Fig. 1, the treads].  It would have been obvious to use a drill having treads instead of wheels because treads can be better at moving a machine across rough terrain.

Regarding Claim 20, the combination of Lawrie and Palmer would disclose that the drilling detection circuitry is configured to determine, based at least in part on the vibration associated with the machine and the movement associated with the machine, a plurality of positions on the substrate at which a respective plurality of holes has been drilled into the substrate [Use of GPS and vibration data in the mapping process to determine where holes are being drilled].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    447
    717
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Applicant argues:
	Azuma and Bess also fail to disclose the amended subject matter.
Examiner’s Response:
	The Examiner agrees and those references are not used in the new grounds for rejection.

Applicant argues:

    PNG
    media_image2.png
    114
    721
    media_image2.png
    Greyscale

Examiner’s Response:
	After having the opportunity to review the new grounds for rejection, the Applicant may contact the Examiner to schedule an interview at the phone number in the conclusion section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160003009 A1 – A Method Of Generating A Drill Hole Sequence Plan And Drill Hole Sequence Planning Equipment
US 20150233718 A1 – Paragraph [0080]
	US 20160017703 A1 – DRILL POSITIONING SYSTEM UTILIZING DRILL OPERATION STATE
	US 9129236 B2 – Drill Hole Planning

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865